COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                 FORT
WORTH
 
 
                                        NO. 2-07-158-CV
 
 
FILOMENO GARCIA,
INDIVIDUALLY AND                                 APPELLANT
D/B/A GARCIA PAINTING CONTRACTOR
 
                                                   V.
 
NINA GONZALES                                                                   APPELLEE
 
                                               ----------
 
         FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------
Appellant filed a timely notice of appeal from
the trial court=s April 23, 2007 AFinal Default Judgment.@  The trial court subsequently granted
appellant=s motion for new trial on July
9, 2007, while it still had plenary jurisdiction over the case.  See Tex.
R. Civ. P. 329b(e).




On October 16, 2007, we informed
the parties that it appeared the trial court=s
granting of the motion for new trial rendered this appeal moot and that the
appeal would be dismissed as moot unless, on or before Friday,
October 26, 2007, any party desiring to continue the appeal filed a
response showing grounds for continuing the appeal.  Neither party filed a response.
Therefore, we dismiss the appeal as moot on our
own motion.  See Tex. R. App. P. 42.3(c), 43.2(f). 
 
PER CURIAM
PANEL D:  DAUPHINOT, HOLMAN, and
GARDNER, JJ.
DELIVERED:  November 15, 2007




[1]See Tex. R. App. P. 47.4.